                      IN THE UNITED STATES DISTRICT COURT
                       FOR NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
                                              )
DANQING HUO,                                  )
                              Plaintiff,      )
                                              )         Case No.:      1:19-cv-03881
               v.                             )
                                              )         Honorable Sharon Johnson Coleman
SYNCHRONY BANK, HORIZON                       )
GROUP XXVII, LLC,                             )
                                              )
                              Defendants.     )


    PLAINTIFF’S EMERGNENCY MOTION TO RESTRICT ACCESS TO DOCKET # 52

       NOW COMES Plaintiff Danqing Huo, by and through her counsel, and requests this Court to

Order the Clerk of the Court to restrict ECF access to Plaintiff’s Motion For Dismissal With Prejudice

(Docket # 52), which accidentally includes confidential terms of the settlement agreement entered in

good faith between Plaintiff and Defendant Synchrony Bank. Plaintiff’s counsel takes steps in

contacting the Court’s clerk and chamber in an effort to limit the degree of this disclosure.


DATED:         May 29, 2020                   Respectfully submitted,

                                              By:       /s/Jingfeng Song
                                                        Jingfeng Song
                                                        Counsel for Plaintiff

                                                        Jingfeng Song (Atty. No.: 6308162)
                                                        SciNova IP and Regulatory Consulting LLC
                                                        840 S Northwest Hwy Suite 204
                                                        Barrington, IL 60010




                                                  Page 1 of 2
                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 29, 2020, I electronically filed Plaintiff’s Emergency Motion to

Restrict Access to Docket #52 with the Clerk of the Court, copies of which are served upon all

counsels of record through the Court’s CM/ECF filing system.



                                                            By:    /s/Jingfeng Song
                                                                   Jingfeng Song
                                                                   Counsel for Plaintiff




                                              Page 2 of 2
